Case 3:20-cv-00569 Document 1-1 Filed 04/27/20 Page 1 of 9




           EXHIBIT A
             Case 3:20-cv-00569 Document 1-1 Filed 04/27/20 Page 2 of 9



                                 Declaration of Dr. Jaimie Meyer

Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:


I.      Background and Qualifications

     1. I am Dr. Jaimie Meyer, an Assistant Professor of Medicine at Yale School of Medicine
        and Assistant Clinical Professor of Nursing at Yale School of Nursing in New Haven,
        Connecticut. I am board certified in Internal Medicine, Infectious Diseases and Addiction
        Medicine. I completed my residency in Internal Medicine at NY Presbyterian Hospital at
        Columbia, New York, in 2008. I completed a fellowship in clinical Infectious Diseases at
        Yale School of Medicine in 2011 and a fellowship in Interdisciplinary HIV Prevention at
        the Center for Interdisciplinary Research on AIDS in 2012. I hold a Master of Science in
        Biostatistics and Epidemiology from Yale School of Public Health.

     2. I have worked for over a decade on infectious diseases in the context of jails and prisons.
        From 2008-2016, I served as the Infectious Disease physician for York Correctional
        Institution in Niantic, Connecticut, which is the only state jail and prison for women in
        Connecticut. In that capacity, I was responsible for the management of HIV, Hepatitis C,
        tuberculosis, and other infectious diseases in the facility. Since then, I have maintained a
        dedicated HIV clinic in the community for patients returning home from prison and jail.
        For over a decade, I have been continuously funded by the NIH, industry, and
        foundations for clinical research on HIV prevention and treatment for people involved in
        the criminal justice system, including those incarcerated in closed settings (jails and
        prisons) and in the community under supervision (probation and parole). I have served as
        an expert consultant on infectious diseases and women’s health in jails and prisons for the
        UN Office on Drugs and Crimes, the Federal Bureau of Prisons, and others. I also served
        as an expert health witness for the US Commission on Civil Rights Special Briefing on
        Women in Prison.

     3. I have written and published extensively on the topics of infectious diseases among
        people involved in the criminal justice system including book chapters and articles in
        leading peer-reviewed journals (including Lancet HIV, JAMA Internal Medicine,
        American Journal of Public Health, International Journal of Drug Policy) on issues of
        prevention, diagnosis, and management of HIV, Hepatitis C, and other infectious diseases
        among people involved in the criminal justice system. In making the following
        statements, I am not commenting on the particular issues posed this case. Rather, I am
        making general statements about the realities of persons in detention facilities, jails and
        prisons.

     4. My C.V. includes a full list of my honors, experience, and publications, and it is attached
        as Exhibit A.

     5. I was paid $1,000 for my time drafting an earlier version of this report filed in another
        case. I subsequently prepared this version of the report without receiving payment for my
        services.

                                                 1
               Case 3:20-cv-00569 Document 1-1 Filed 04/27/20 Page 3 of 9



      6. I testified as an expert at a single trial or by deposition in the past four years: State v.
         Frank Sanville, Docket No. 263-3-18 Wrcr (Vermont) on April 21, 2020.

II.       Heightened Risk of Epidemics in Jails and Prisons

      7. The risk posed by infectious diseases in jails and prisons is significantly higher than in
         the community, both in terms of risk of transmission, exposure, and harm to individuals
         who become infected. There are several reasons this is the case, as delineated further
         below.

      8. Globally, outbreaks of contagious diseases are all too common in closed detention
         settings and are more common than in the community at large. Prisons and jails are not
         isolated from communities. Staff, visitors, contractors, and vendors pass between
         communities and facilities and can bring infectious diseases into facilities. Moreover,
         rapid turnover of jail and prison populations means that people often cycle between
         facilities and communities. People often need to be transported to and from facilities to
         attend court and move between facilities. Prison health is public health.

      9. Reduced prevention opportunities: Congregate settings such as jails and prisons allow for
         rapid spread of infectious diseases that are transmitted person to person, especially those
         passed by droplets through coughing and sneezing. When people must share dining halls,
         bathrooms, showers, and other common areas, the opportunities for transmission are
         greater. When infectious diseases are transmitted from person to person by droplets, the
         best initial strategy is to practice social distancing. When jailed or imprisoned, people
         have much less of an opportunity to protect themselves by social distancing than they
         would in the community. Spaces within jails and prisons are often also poorly ventilated,
         which promotes highly efficient spread of diseases through droplets. Placing someone in
         such a setting therefore dramatically reduces their ability to protect themselves from
         being exposed to and acquiring infectious diseases.

      10. Disciplinary segregation or solitary confinement is not an effective disease containment
          strategy. Beyond the known detrimental mental health effects of solitary confinement,
          isolation of people who are ill in solitary confinement results in decreased medical
          attention and increased risk of death. Isolation of people who are ill using solitary
          confinement also is an ineffective way to prevent transmission of the virus through
          droplets to others because, except in specialized negative pressure rooms (rarely in
          medical units if available at all), air continues to flow outward from rooms to the rest of
          the facility. Risk of exposure is thus increased to other people in prison and staff.

      11. Reduced prevention opportunities: During an infectious disease outbreak, people can
          protect themselves by washing hands. Jails and prisons do not provide adequate
          opportunities to exercise necessary hygiene measures, such as frequent handwashing or
          use of alcohol-based sanitizers when handwashing is unavailable. Jails and prisons are
          often under-resourced and ill-equipped with sufficient hand soap and alcohol-based
          sanitizers for people detained in and working in these settings. High-touch surfaces
          (doorknobs, light switches, etc.) should also be cleaned and disinfected regularly with
          bleach to prevent virus spread, but this is often not done in jails and prisons because of a

                                                     2
             Case 3:20-cv-00569 Document 1-1 Filed 04/27/20 Page 4 of 9



        lack of cleaning supplies and lack of people available to perform necessary cleaning
        procedures.

    12. Reduced prevention opportunities: During an infectious disease outbreak, a containment
        strategy requires people who are ill with symptoms to be isolated and that caregivers have
        access to personal protective equipment, including gloves, masks, gowns, and eye
        shields. Jails and prisons are often under-resourced and ill-equipped to provide sufficient
        personal protective equipment for people who are incarcerated and caregiving staff,
        increasing the risk for everyone in the facility of a widespread outbreak.

    13. Increased susceptibility: People incarcerated in jails and prisons are more susceptible to
        acquiring and experiencing complications from infectious diseases than the population in
        the community. 1 This is because people in jails and prisons are more likely than people in
        the community to have chronic underlying health conditions, including diabetes, heart
        disease, chronic lung disease, chronic liver disease, and lower immune systems from
        HIV.

    14. Jails and prisons are often poorly equipped to diagnose and manage infectious disease
        outbreaks. Some jails and prisons lack onsite medical facilities or 24-hour medical care.
        The medical facilities at jails and prisons are almost never sufficiently equipped to handle
        large outbreaks of infectious diseases. To prevent transmission of droplet-borne
        infectious diseases, people who are infected and ill need to be isolated in specialized
        airborne negative pressure rooms. Most jails and prisons have few negative pressure
        rooms if any, and these may be already in use by people with other conditions (including
        tuberculosis or influenza). Resources will become exhausted rapidly and any beds
        available will soon be at capacity. This makes both containing the illness and caring for
        those who have become infected much more difficult.

    15. Jails and prisons lack access to vital community resources to diagnose and manage
        infectious diseases. Jails and prisons do not have access to community health resources
        that can be crucial in identifying and managing widespread outbreaks of infectious
        diseases. This includes access to testing equipment, laboratories, and medications.

    16. Jails and prisons often need to rely on outside facilities (hospitals, emergency
        departments) to provide intensive medical care given that the level of care they can
        provide in the facility itself is typically relatively limited. During an epidemic, this will
        not be possible, as those outside facilities will likely be at or over capacity themselves.

    17. Health safety: As an outbreak spreads through jails, prisons, and communities, medical
        personnel become sick and do not show up to work. Absenteeism means that facilities
        can become dangerously understaffed with healthcare providers. This increases a number
        of risks and can dramatically reduce the level of care provided. As health systems inside
        facilities are taxed, people with chronic underlying physical and mental health conditions
        and serious medical needs may not be able to receive the care they need for these

1
 Active case finding for communicable diseases in prisons, 391 The Lancet 2186 (2018),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(18)31251-0/fulltext.
                                                   3
               Case 3:20-cv-00569 Document 1-1 Filed 04/27/20 Page 5 of 9



          conditions. As supply chains become disrupted during a global pandemic, the availability
          of medicines and food may be limited.

       18. Safety and security: As an outbreak spreads through jails, prisons, and communities,
           correctional officers and other security personnel become sick and do not show up to
           work. Absenteeism poses substantial safety and security risk to both the people inside
           the facilities and the public.

       19. These risks have all been borne out during past epidemics of influenza in jails and
           prisons. For example, in 2012, the CDC reported an outbreak of influenza in 2 facilities
           in Maine, resulting in two inmate deaths. 2 Subsequent CDC investigation of 995 inmates
           and 235 staff members across the 2 facilities discovered insufficient supplies of influenza
           vaccine and antiviral drugs for treatment of people who were ill and prophylaxis for
           people who were exposed. During the H1N1-strain flu outbreak in 2009 (known as the
           “swine flu”), jails and prisons experienced a disproportionately high number of cases. 3
           Even facilities on “quarantine” continued to accept new intakes, rendering the quarantine
           incomplete. These scenarios occurred in the “best case” of influenza, a viral infection for
           which there was an effective and available vaccine and antiviral medications, unlike
           COVID-19, for which there is currently neither.

III.      Profile of COVID-19 as an Infectious Disease 4

       20. The novel coronavirus, officially known as SARS-CoV-2, causes a disease known as
           COVID-19. The virus is thought to pass from person to person primarily through
           respiratory droplets (by coughing or sneezing) but may also survive on inanimate
           surfaces. People seem to be most able to transmit the virus to others when they are
           sickest but it is possible that people can transmit the virus before they start to show
           symptoms or for weeks after their symptoms resolve. In China, where COVID-19
           originated, the average infected person passed the virus on to 2-3 other people;
           transmission occurred at a distance of 3-6 feet. Not only is the virus very efficient at
           being transmitted through droplets, everyone is at risk of infection because our immune
           systems have never been exposed to or developed protective responses against this virus.
           A vaccine is currently in development but will likely not be able for another year to the

2
  Influenza Outbreaks at Two Correctional Facilities — Maine, March 2011, Centers for Disease
Control and Prevention (2012),
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6113a3.htm.
3
  David M. Reutter, Swine Flu Widespread in Prisons and Jails, but Deaths are Few, Prison
Legal News (Feb. 15, 2010), https://www.prisonlegalnews.org/news/2010/feb/15/swine-flu-
widespread-in-prisons-and-jails-but-deaths-are-few/.
4
  This whole section draws from Brooks J. Global Epidemiology and Prevention of COVID19,
COVID-19 Symposium, Conference on Retroviruses and Opportunistic Infections (CROI),
virtual (March 10, 2020); Coronavirus (COVID-19), Centers for Disease Control,
https://www.cdc.gov/coronavirus/2019-ncov/index.html; Brent Gibson, COVID-19
(Coronavirus): What You Need to Know in Corrections, National Commission on Correctional
Health Care (February 28, 2020), https://www.ncchc.org/blog/covid-19-coronavirus-what-you-
need-to-know-in-corrections.
                                                    4
            Case 3:20-cv-00569 Document 1-1 Filed 04/27/20 Page 6 of 9



       general public. Antiviral medications are currently in testing but not yet FDA-approved,
       so only available for compassionate use from the manufacturer. People in prison and jail
       will likely have even less access to these novel health strategies as they become available.

    21. Most people (80%) who become infected with COVID-19 will develop a mild upper
        respiratory infection but emerging data from China suggests serious illness occurs in up
        to 16% of cases, including death. 5 Serious illness and death is most common among
        people with underlying chronic health conditions, like heart disease, lung disease, liver
        disease, and diabetes, and older age. 6 Death in COVID-19 infection is usually due to
        pneumonia and sepsis. The emergence of COVID-19 during influenza season means that
        people are also at risk from serious illness and death due to influenza, especially when
        they have not received the influenza vaccine or the pneumonia vaccine.

    22. The care of people who are infected with COVID-19 depends on how seriously they are
        ill. 7 People with mild symptoms may not require hospitalization but may continue to be
        closely monitored at home. People with moderate symptoms may require hospitalization
        for supportive care, including intravenous fluids and supplemental oxygen. People with
        severe symptoms may require ventilation and intravenous antibiotics. Public health
        officials anticipate that hospital settings will likely be overwhelmed and beyond capacity
        to provide this type of intensive care as COVID-19 becomes more widespread in
        communities.

    23. COVID-19 prevention strategies include containment and mitigation. Containment
        requires intensive hand washing practices, decontamination and aggressive cleaning of
        surfaces, and identifying and isolating people who are ill or who have had contact with
        people who are ill, including the use of personal protective equipment. Jails and prisons
        are totally under-resourced to meet the demand for any of these strategies. As infectious
        diseases spread in the community, public health demands mitigation strategies, which
        involves social distancing and closing other communal spaces (schools, workplaces, etc.)
        to protect those most vulnerable to disease. Jails and prisons are unable to adequately
        provide social distancing or meet mitigation recommendations as described above.

    24. The time to act is now. Data from other settings demonstrate what happens when jails
        and prisons are unprepared for COVID-19. To date, few state or federal prison systems
        have adequate (or any) pandemic preparedness plans in place. Systems are just
        beginning to screen and isolate people on entry and perhaps place visitor restrictions,
        but this is wholly inadequate when staff and vendors can still come to work sick and

5
  Coronavirus Disease 2019 (COVID-19): Situation Summary, Centers for Disease Control and
Prevention (March 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/summary.html.
6
  Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
China: a retrospective cohort study. The Lancet (published online March 11, 2020),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext
7
  Coronavirus Disease 2019 (COVID-19): Interim Clinical Guidance for Management of
Patients with Confirmed Coronavirus Disease, Centers for Disease Control and Prevention
(March 7, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
management-patients.html.
                                                5
           Case 3:20-cv-00569 Document 1-1 Filed 04/27/20 Page 7 of 9



      potentially transmit the virus to others.

   25. Systems are challenged to respond to COVID-19 guidelines that are modified on a near-
       daily basis. It may be impossible to adequately respond to the COVID-19 pandemic,
       while also respecting the rights and dignity of people who are incarcerated.

IV.   Possible Risks of COVID-19 in Federal Bureau of Prisons Facilities in Danbury,
Connecticut

   26. From approximately 2017-2018, I volunteered to provide AIDS Awareness Programming
       for all women housed at the Camp and the Satellite Low (FSL) facilities at FCI Danbury.
       In doing so, I interacted with the resident inmates in common meetings areas on a
       monthly basis in groups as small as 10 and as large as 100. I have additionally toured all
       areas of the FSL facility in January 2018 with leadership from the National Association
       of Women Judges. I last entered the facilities in approximately Summer 2018.

   27. The FSL facility is comprised of a single large dormitory style room, in which all of the
       women sleep on bunks. There is also a library, a laundry room, a group meeting area,
       and a space for exercise. In the adjoining building, there are multiple classrooms and
       meeting spaces. There was an infirmary staffed intermittently by a physician or nurse
       practitioner, who was available for sick call. For other medical needs, women were
       brought into the men’s facility to see the healthcare provider by appointment. All serious
       medical needs and specialty visits were referred to the nearby Danbury Hospital. Per the
       BOP webpage, as of April 23, 2020, there were 165 women housed at FSL. The layout
       of the space would make it impossible for these women to practice social distancing.

   28. When I last visited the Camp, it was comprised of a single floor of cells, each of which
       held 2-3 women. I understand that the building has since been reconfigured and the
       women are now housed in large dormitory style rooms. Per the BOP webpage, as of April
       23, 2020, there were 153 women housed at the Camp. Dormitory style housing makes it
       impossible for prisoners to practice social distancing.

   29. Per BOP reports, as of April 23, 2020, there are 15 inmates with confirmed COVID-19
      infection, 32 staff members, and 1 death. These numbers do not include the number of
      inmates and staff who previously tested positive and have since recovered. For example,
      on April 15, a news article said that BOP reported 44 inmates and 39 staff infected at FCI
      Danbury. It is unclear in which compound the COVID+ inmates resided on the Danbury
      BOP campus. Given that all spaces in both women’s facilities on the Danbury BOP
      campus are communal, there is high likelihood that if a single case entered the facility,
      many more will follow in what some have called a “tinderbox scenario.” The large
      number of cases in FCI Danbury to date reflects widespread disease in the surrounding
      community and is evidence that FCI Danbury is unable to mitigate or contain the spread
      of disease.

   30. During my visit to FSL in January 2018, I had the opportunity to meet with many of the
       women to discuss their experiences of confinement without any correctional officers
       present. The women I met with had significant medical issues, including serious

                                                  6
        Case 3:20-cv-00569 Document 1-1 Filed 04/27/20 Page 8 of 9



   cardiovascular, neurologic, and psychiatric conditions. They described significant delays
   in receiving medical attention for issues both large and small. Any delays in access to
   care that already exist in normal circumstances will only become worse during an
   outbreak, making it especially difficult for the facilities to contain any infections and to
   treat those who are infected.

31. Failure to provide individuals with continuation of the treatment they were receiving in
    the community, or even just interruption of treatment, for chronic underlying health
    conditions will result in increased risk of morbidity and mortality related to these chronic
    conditions.

32. Failure to provide individuals adequate medical care for their underlying chronic health
    conditions results in increased risk of COVID-19 infection and increased risk of
    infection-related morbidity and mortality if they do become infected.

33. People with underlying chronic mental health conditions need adequate access to
    treatment for these conditions throughout their period of detention. Failure to provide
    adequate mental health care, as may happen when health systems in jails and prisons are
    taxed by COVID-19 outbreaks, may result in poor health outcomes. Moreover, mental
    health conditions may be exacerbated by the stress of incarceration during the COVID-19
    pandemic, including isolation and lack of visitation.

34. Failure to keep accurate and sufficient medical records will make it more difficult for
    facilities to identify vulnerable individuals in order to both monitor their health and
    protect them from infection. Inadequate screening and testing procedures in facilities
    increase the widespread COVID-19 transmission.

35. Many women at FSL spoke only Spanish and reported significant challenges
    participating in groups and classes, which were at the time only offered in English.
    Language barriers will similarly prevent the effective identification of individuals who
    are particularly vulnerable or may have symptoms of COVID-19. Similarly, the failure to
    provide necessary aids to individuals who have auditory or visual disabilities could also
    limit the ability to identify and monitor symptoms of COVID-19.

36. Facilities with a track record of neglecting individuals with acute pain and serious health
    needs under ordinary circumstances are more likely to be ill-equipped to identify,
    monitor, and treat a COVID-19 epidemic.

37. Similarly, facilities with a track record of failing to adequately manage single individuals
    in need of emergency care are more likely to be seriously ill-equipped and under-
    prepared when a number of people will need urgent care simultaneously, as would occur
    during a COVID-19 epidemic.

38. For individuals in facilities that have experienced these problems in the past, the
    experience of an epidemic and the lack of care while effectively trapped can itself be
    traumatizing, compounding the trauma of incarceration.



                                             7
             Case 3:20-cv-00569 Document 1-1 Filed 04/27/20 Page 9 of 9



V.      Conclusion and Recommendations

     39. Reducing the size of the population in jails and prisons is crucial to reducing the level of
         risk both for those within those facilities and for the community at large. As such, from a
         public health perspective, it is my recommendation that individuals who can safely and
         appropriately remain in the community not be placed in BOP facilities at this time. I also
         recommend that individuals who are already in these facilities should be evaluated for
         release.

     40. This is more important still for individuals with preexisting conditions (e.g., heart disease
         and hypertension, chronic lung disease, chronic liver disease, suppressed immune system,
         morbid obesity, diabetes) or who are over the age of 65.

     41. Health in jails and prisons is community health. Protecting the health of individuals who
         are detained in and work in these facilities is vital to protecting the health of the wider
         community.


I declare under penalty of perjury that the foregoing is true and correct.


April 24
      __, 2020                                         _______________________
Wilton, Connecticut                                    Dr. Jaimie Meyer




                                                   8
